UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 06-6961



EDDIE P. SIZEMORE,

                                              Plaintiff - Appellant,


          versus


GARY FAGAN, in his individual and official
capacities as Special Agent for VDOC; GARY
BASS,   in   his   individual   and   official
capacities as Chief Classification Manager; D.
DECKER, in her individual and official
capacities as Counselor; WARDEN WRIGHT, in his
individual and official capacities as Warden;
MAJOR OF DFCC, in his individual and official
capacities as Major,

                                            Defendants - Appellees.



Appeal from the United States District Court for the Eastern
District of Virginia, at Alexandria. Gerald Bruce Lee, District
Judge. (1:05-cv-01499-GBL)


Submitted: September 26, 2006               Decided: October 2, 2006


Before WIDENER and WILKINSON, Circuit Judges, and HAMILTON, Senior
Circuit Judge.


Affirmed by unpublished per curiam opinion.


Eddie Patrick Sizemore, Appellant Pro Se.
Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).




                             - 2 -
PER CURIAM:

              Eddie P. Sizemore appeals the district court’s order

denying relief on his 42 U.S.C. § 1983 (2000) complaint.              We have

reviewed the record and find no reversible error.           Accordingly, we

affirm for the reasons stated by the district court.             Sizemore v.

Fagan, No. 1:05-cv-01499-GBL (E.D. Va. filed Apr. 26, 2006 &

entered May 1, 2006).        We dispense with oral argument because the

facts   and    legal   contentions   are     adequately   presented    in   the

materials     before   the   court   and     argument   would   not   aid   the

decisional process.



                                                                      AFFIRMED




                                     - 3 -